As filed with the Securities and Exchange Commission on 1/29/2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 29, 2016 Date of reporting period:November 30, 2015 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at November 30, 2015 (Unaudited) Shares COMMON STOCKS: 98.90% Value Administrative Support and Services: 1.27% PayPal Holdings, Inc.* $ Air Transportation: 3.63% Southwest Airlines Co. Animal Production and Aquaculture: 0.69% JBS SA - ADR Apparel Manufacturing: 5.76% Burberry Group PLC - ADR VF Corp. Broadcasting (except Internet): 8.21% Comcast Corp. - Class A Liberty Global PLC - Class A*# The Walt Disney Co. Chemical Manufacturing: 3.57% Colgate-Palmolive Co. Praxair, Inc. Computer and Electronic Product Manufacturing: 8.11% Apple, Inc. Cisco Systems, Inc. IPG Photonics Corp.* Construction of Buildings: 2.34% Lennar Corp. - Class A Couriers and Messengers: 1.74% FedEx Corp. Electrical Equipment, Appliance, and Component: 1.79% Whirlpool Corp. Food and Beverage Stores: 2.71% Whole Foods Market, Inc. Food Manufacturing: 5.63% Gruma, S.A.B. de C.V.- ADR(a)(b) Mondelez International, Inc. - Class A Post Holdings, Inc.* Heavy and Civil Engineering Construction: 1.65% Chicago Bridge & Iron Co. NV# Insurance Carriers and Related Activities: 9.27% Berkshire Hathaway, Inc. - Class B* MetLife, Inc. Principal Financial Group, Inc. Leather and Allied Product Manufacturing: 1.35% Nike, Inc. - Class B Machinery Manufacturing: 8.26% Applied Materials, Inc. Cummins, Inc. FANUC Corp. - ADR Lam Research Corp. Nonstore Retailers: 1.07% eBay, Inc.* Other Information Services: 4.16% Alphabet, Inc. - Class A* Alphabet, Inc. - Class C* Paper Manufacturing: 1.13% Graphic Packaging Holding Co. Petroleum and Coal Products Manufacturing: 3.68% Phillips 66 Professional, Scientific, and Technical Services: 0.80% Verint Systems, Inc.* Real Estate: 5.23% CBRE Group, Inc. - Class A* Forest City Enterprises, Inc. - Class A* Rental and Leasing Services: 2.66% AerCap Holdings NV*# Securities, Commodity Contracts, and Other Financial Investments and Related Activities: 2.78% Lazard Ltd. - Class A*# Support Activities for Mining: 1.61% Schlumberger Ltd.# Telecommunications: 1.96% American Tower Corp. Transportation Equipment Manufacturing: 3.17% WABCO Holdings, Inc.* Utilities: 4.67% Kinder Morgan, Inc. Sempra Energy TOTAL COMMON STOCKS (Cost $20,141,825) SHORT-TERM INVESTMENTS: 1.19% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $280,051) Total Investments in Securities (Cost $20,421,876): 100.09% Liabilities in Excess of Other Assets: (0.09)% ) Net Assets: 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day annualized yield as of November 30, 2015. ADR - American Depository Receipt (a) Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. (b) Security is considered illiquid. As of November 30, 2015, the value of these investments was $312,109 or 1.32% of total net assets. American Trust Allegiance Fund Notes to Schedule of Investments November 30, 2015 (Unaudited) Note 1 – Securities Valuation The American Trust Allegiance Fund’s (the “Fund”) investments in securities are carried at their fair value. Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
